Opinion by
Judge Hargis :
The indictment accuses the appellants of the offense of unlawfully permitting a game of chance on premises occupied by *225them and under their control, committed by knowingly permitting pools to be sold on the Warren county Fair Grounds, which were in their occupation as directors and managers of the Agricultural and Mechanical Association of that county.

Nat A- Porter, Rodes & Little, for appellants.


John M. Porter, for appellee.

It has been held that pool selling was neither a wager nor a game. Check v. Commonwealth, 79 Ky. 359. Therefore the acts alleged did not constitute the offense with which the appellants were charged.
Wherefore the judgment is reversed.